         Case 1:20-cv-04669-GBD Document 72 Filed 03/16/21 Page 1 of 2




March 16, 2021

VIA ECF

Hon. George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11A
New York, New York 10007

       Re:     Athena Art Finance Corp. v. Certain Artwork by Jean-Michel Basquiat
               Entitled Humidity, 1982, in Rem, Case No. 20 Civ. 4669 (GBD)
               Opposition to Athena’s Request to Adjourn March 18, 2021, Hearing
Dear Judge Daniels,
       We write on SIL’s behalf to oppose Athena’s last-minute request for a four-week
adjournment of the upcoming preliminary-injunction hearing. (See Dkt. No. 71.)
        Athena’s request for an adjournment is as frivolous as it is untimely. Athena made its
request close to midnight, just minutes after SIL filed its reply papers, seeking an adjournment of
the March 18, 2021, hearing ostensibly because of an upcoming Hong Kong auction of a
different artwork unrelated to this dispute. Athena claims that “the result of the auction and the
level of engagement among qualified buyers are important market data.” But for reasons SIL
already has explained, the sale price of another Basquiat work is totally irrelevant to whether,
and on what terms, a preliminary injunction should be issued in this case. (Dkt. No. 68 at 9-10.)
In any case, according to public records, there have been no fewer than eight major Basquiat
paintings sold at auction in the last six months alone.
        Athena’s revelation that it may eventually file a “cross motion for an order of sale”
demonstrates that it acted in bad faith by initially making, and then withdrawing its prior request
for that very same relief, and then forcing SIL to file this motion after refusing to consent to an
interim injunction. If, as Athena now admits, it cannot sell the work absent an affirmative
injunction, then there certainly can be no good-faith basis in law or fact for Athena’s opposition
to SIL’s motion seeking to maintain the status quo. Moreover, Athena has known of the
upcoming Hong Kong sale for over one month—indeed it cites articles covering the sale in its
papers filed over one week ago. So there simply have been no new developments justifying
Athena’s last-minute request for an adjournment.
       Athena’s request should be denied, and the Court should issue the temporary injunction.
                                                     Respectfully submitted,



                                                     Judd B. Grossman
        Case 1:20-cv-04669-GBD Document 72 Filed 03/16/21 Page 2 of 2

Hon. George B. Daniels                                         March 16, 2021
Case No. 20 Civ. 4669 (GBD)                                       Page 2 of 2



cc:   All counsel (via ECF)
